Case: 6:17-cr-00036-CHB-HAI Doc #: 210 Filed: 07/29/20 Page: 1 of 3 - Page ID#: 3843




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                     LONDON

 CRIMINAL ACTION NO. 6:17-36-CHB-HAI

 UNITED STATES OF AMERICA                                                           PLAINTIFF


 V.          UNITED STATES’S NOTICE REGARDING RESTITUTION


 RODNEY SCOTT PHELPS                                                            DEFENDANT


                                    ********************

        The Court requested that the Government update restitution figures, consistent with her

 findings in Court during the Defendant’s sentencing hearing. [R. 208.] Pursuant to that request,

 the United States provides the following information:

        According to bank records and other documents in evidence or discovery, a group of

 individuals referred to herein as the GNET Investment Group provided a substantial sum of

 money to the Defendant and his coconspirator, Jason Castenir, under false pretenses that this

 money would be invested in a Belizean Oil Concession that would in turn make them a lot of

 money. The GNET Investment Group was organized by D.G. The bank records demonstrated

 that the GNET Investment Group made the investments as outlined in Column B below, titled

 “Victim Investment”. These bank records also demonstrated that these investors were repaid, in

 lulling payments, the amounts indicated in Column C below, titled “Victim Amount Returned.”

 The United States initially concluded that the GNET Investment Group victims were thus owed

 the amount in Column D below, titled “Total Amount of Restitution.”
Case: 6:17-cr-00036-CHB-HAI Doc #: 210 Filed: 07/29/20 Page: 2 of 3 - Page ID#: 3844




       Victim       Victim Investment   Victim Amount Returned Total Amount of Restitution
       PI                    $31,783.00             $10,762.50                 $21,020.50
       MR                    $12,500.00               $4,868.75                 $7,631.25
       CA                    $10,000.00                 $464.50                 $9,535.50
       PA                    $38,000.00             $17,425.00                 $20,575.00
       VG                    $10,000.00                 $929.16                 $9,070.84
       MH                    $35,000.00               $7,687.50                $27,312.50
       DM/T                  $15,000.00             $10,762.50                  $4,237.50
       JR                    $10,000.00                 $464.50                 $9,535.50
       KM                     $4,850.00                   $0.00                 $4,850.00
       ML                    $10,000.00               $6,062.50                 $3,937.50
       AL                   $305,636.44                   $0.00               $305,636.44


        Bank records also demonstrated that an additional $96,914.73 was repaid to the GNET

 Investment Group, through their principal, D.G. However, bank records do not attribute this

 repayment to any single investor. Moreover, attempts to gather information from D.G. about this

 money and where it went came up fruitless. Accordingly, the Court requested that the United

 States recalculate the GNET Investment Group’s restitution figures, subtracting from each

 victim’s loss an amount equivalent to their share of the GNET Investment Group loss. The chart

 below provides the “Percentage of Loss” each GNET Investment Group investor lost, the dollar

 figure of the “Amount of Reduction”, and the final “Restitution Owed” amount to that investor.

           Victim      Percentage of Loss   Amount of Reduction    Restitution Owed
           PI                         4.97%              $4,812.17          $16,208.33
           MR                         1.80%              $1,747.00           $5,884.25
           CA                         2.25%              $2,182.94           $7,352.56
           PA                         4.86%              $4,710.18          $15,864.82
           VG                         2.14%              $2,076.56           $6,994.28
           MH                         6.45%              $6,252.58          $21,059.92
           DM/T                       1.00%               $970.08            $3,267.42
           JR                         2.25%              $2,182.94           $7,352.56
           KM                         1.15%              $1,110.30           $3,739.70
           ML                         0.93%               $901.40            $3,036.10
           AL                        72.20%             $69,968.57        $235,667.87
Case: 6:17-cr-00036-CHB-HAI Doc #: 210 Filed: 07/29/20 Page: 3 of 3 - Page ID#: 3845




        The total amount owed in restitution to the GNET Investment Group is $326,427.81.

 Adding to that the total amount owed in restitution to RW & JW ($1,966,877) and KD

 ($172,800), results in a total restitution figure of $2,466,104.81. Accordingly, the United States

 requests that the Court enter a restitution order, which reflects the restitution amount owed to the

 individual investors provided herein, as well as the total restitution figure calculated above.


                                               Respectfully submitted,

                                               ROBERT M. DUNCAN, JR.
                                               UNITED STATES ATTORNEY

                                        By:    s/ Kathryn M. Anderson           .
                                               Assistant United States Attorney
                                               260 W. Vine Street, Suite 300
                                               Lexington, Kentucky 40507-1612
                                               (859) 685-4885
                                               FAX (859) 233-2747
                                               Kathryn.Anderson@usdoj.gov

                                               s/ Kenneth R. Taylor                        .
                                               Assistant United States Attorney
                                               260 W. Vine Street, Suite 300
                                               Lexington, Kentucky 40507-1612
                                               (859) 685-6874
                                               FAX (859) 233-2747
                                               Ken.Taylor@usdoj.gov




                                  CERTIFICATE OF SERVICE
       On July 29, 2020, I electronically filed this document through the ECF system,
 which provided notice to counsel of record.


                                                       /s/ Kathryn M. Anderson
                                                       Assistant United States Attorney
